         Case 1:20-cv-01702-LAK-SLC Document 23 Filed 06/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CARLOS MOYA,

                              Plaintiff,
         -v-
                                                       CIVIL ACTION NO.: 20 Civ. 1702 (LAK) (SLC)
PENSKE TRUCK LEASING CO., LP, PENSKE TRUCK
LEASING CORPORATION, WILLIAM C. LAKE, and                                ORDER
FERRARO FOODS Inc.,

                              Defendants.

SARAH L. CAVE, United States Magistrate Judge.

         Having been advised by the parties that they have reached a settlement agreement, the

Settlement Conference scheduled for June 21, 2021 is CANCELLED. The parties shall file a

stipulation of dismissal addressed to the presiding District Judge, the Hon. Lewis A. Kaplan, by

August 2, 2021.

Dated:          New York, New York
                June 17, 2021
                                                   SO ORDERED

                                                   _________________________
                                                   SARAH L. CAVE
                                                   United States Magistrate Judge
